significant index no eee’ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sef tlerivant a in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a june fiscal_year end the company had negative earnings from through primarily due to decreased sales caused by the contraction of the manufacturing sector at the fiscal_year end of date the company had negative net_worth in the company filed for chapter bankruptcy protection the company expects to emerge from bankruptcy with a restructuring of debt and an infusion of capital the company has implemented cost cutting measures exited from unprofitable businesses and has implemented price increases however the outlook for recovery is still uncertain as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the plan_of_reorganization will contain language providing for this conditional waiver lf either of these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date nothing in this letter precludes a request for a modification of these conditions please note that should such a request be made a new user_fee will be required and that the facts and circumstances at the time of such request as well as the facts and circumstances at the time of the initial request will be considered your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in’ a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely norman greenberg acting manager actuarial group
